DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/30/21.

Claim Objections
Claim 15 is objected to because of the following informalities:  The verb “identify” in line 4 of claim 15 should be replaced with the noun –identity--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen [U.S. 10,286,917].
For claim 15, the system of identifying movement patterns of persons in space taught by Olsen include the following claimed steps, as noted, 1) the claimed passively capturing positions and movements of persons in a space is achieved using the client node (No. 300) that captures walking pattern data or gait data (Col. 3, Lns. 38-39) using accelerometers or the gyroscopic sensor (Col. 3, Ln. 56) to detect 3-axis angular acceleration, 2) the claimed storing data indicative of the positions or movements is achieved using the memory (No. 150) of the vehicle or in a remote node (No. 400) in which user patterns are stored (Col. 4, Lns. 14-16), 3) pattern detection is read on the specification (Col. 4, Lns. 15-21) wherein a specific user is identified or determined based on unique pattern data gathered from the accelerometer and/or height data and/or gyroscopic data (Col. 4, Lns. 11-14), 4) the claimed detecting an outlier position or movement is read in the specification (Col. 4, Lns. 21-24) that states that data may be saved even if no match is found between the detected and stored pattern data; also, the specification (Col. 4, Lns. 47-65) details one embodiment wherein a user who is using the vehicle for the first time and creation of an anonymous user ID who then is asked to identify themselves upon approaching the vehicle, and 5) the claimed communicating an indication of the outlier position to a server system is further read on the specification (Col. 4, Lns. 65-67) where the identification request is sent to a remote node as well as presented on a display, the remote node may be an application server or web server (Col. 7, Ln. 28).
The Olsen reference does not specifically use the term “baselining” to determine the pattern detection of persons positions and movements; however, many of the patterns mentioned above can be pre-stored (Col. 6, Lns. 13-19) in an internal database (No. 150) in the vehicle or in a remote database.  These patterns are then compared to a user’s detected patterns approaching the vehicle in order to identify said user.  Therefore, this is considered a “baseline” of patterns that have been stored in that said patterns are “pre-established” for use in the future.  The issue, in this case, is one of nomenclature.  Namely, if the prior art structure or function is capable of performing the intended use of the claim, then it meets the claim.  The pre-storing of said patterns is considered an obvious variation on the prior art as the same function is performed by both the claimed subject matter and the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hui et al [U.S. 9,193,359] identifies a driver using a plurality of sensors.
Kursun et al [U.S. 9,760,702] senses for driver authentication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
5/5/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687